Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Claims 1-30 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 11, 12-15, 22 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20200351129 A1) in view of Kim et al. (US 20220052824 A1).
Regarding claim 1, Kwak discloses a method for wireless communication at a user equipment (UE), comprising: receiving, from a base station and on a first component carrier of a plurality of component carriers, one or more downlink control information messages scheduling downlink data transmissions at the UE, where at least one downlink control information message schedules two or more downlink data transmissions (Paragraphs 0638, 0642, 0646 discloses the wireless device may receive, via a CORESET group of the plurality of coreset groups, a downlink control information (DCI) comprising resource assignments. Also figs. 25-29 discloses the mechanism of scheduling downlink data transmissions using multiple downlink resources);
determining, based on the one or more downlink control information messages, a first set of downlink resources and a second set of downlink resources, the first set of downlink resources being associated with a first control resource set group and the second set of downlink resources being associated with a second control resource set group (figs. 25-29 discloses the mechanism of scheduling downlink data transmissions using multiple downlink resources. Further paragraphs 0408 and 0415 disclose a base station may configure a CORESET with a higher layer parameter TCI-PresentInDCI. In an example, the higher layer parameter TCI-PresentInDCI may be set as “enabled”. The wireless device may receive a DCI in the CORESET of a scheduling component carrier. The DCI may comprise a TCI field. In response to the higher layer parameter TCI-PresentinDCl being set as ‘enabled’, the TCI field in the DCI in the scheduling component carrier may point to one or more activated TCI states (e.g., after receiving the activation command) in a scheduled component carrier or in a DL BWP);
and communicating using a first set of parameters associated with the first control resource set group and a second set of parameters associated with the second control resource set group based at least in part on receiving the one or more first downlink data transmissions and the one or more second downlink data transmissions (Paragraph 0343 discloses a base station may configure a wireless device with one or more DL BWPs in a serving cell. In an example, for a DL BWP of the one or more DL BWPs, the wireless device may be provided by a higher layer signaling with one or more (e.g., 2, 3) control resource sets (CORESETs). For a CORESET of the one or more CORESETs, the base station may provide the wireless device, by a higher layer parameter ControlResourceSet, at least one of: a CORESET index (e.g., provided by higher layer parameter controlResourceSetId), a DMRS scrambling sequence initialization value (e.g., provided by a higher layer parameter pdcch-DMRS-ScramblinglD); a number of consecutive symbols (e.g., provided by a higher layer parameter duration), a set of resource blocks (e.g., provided by higher layer parameter frequencyDomainResources), CCE-to-REG mapping parameters (e.g., provided by higher layer parameter cce-REG-MappingType), an antenna port quasi co-location (e.g., from a set of antenna port quasi co-locations provided by a first higher layer parameter tci-StatesPDCCH-ToAddList and a second higher layer parameter tci-StatesPDCCH-ToReleaseList), and an indication for a presence or absence of a transmission configuration indication (TCI) field for a DCI format (e.g., DCI format 1_1) transmitted by a PDCCH in the CORESET (e.g., provided by higher layer parameter TCI-PresentInDCI).
Kwak don’t disclose receiving one or more first downlink data transmissions on the first set of downlink resources and one or more second downlink data transmissions on the second set of downlink resources.  
In an analogous art, Kim discloses receiving one or more first downlink data transmissions on the first set of downlink resources and one or more second downlink data transmissions on the second set of downlink resources (Paragraph 0364 discloses the UE may receive, from the network side, DCI 1 (e.g., first control information) and Data 1 (e.g., first data) scheduled by corresponding DCI 1 through/using TRP 1 (S1010-1). Further, the UE may receive, from the network side, DCI 2 (e.g., second control information) and Data 2 (e.g., second data) scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2). That is, the network side may transmit, to the UE, DCI 1 and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1010-1). Further, the network side may transmit, to the UE, DCI 2 and Data 2 scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).
Regarding claim 23, claim 23 comprises substantially similar limitations as claimed above in claim 1, comprises an apparatus for wireless communication, comprising:  a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the steps of claim 1. 

Regarding claim 12, Kwak discloses a method for wireless communication at a base station, comprising:  2determining a first set of downlink resources and a second set of downlink 3resources, the first set of downlink resources being associated with a first control resource set 4group and the second set of downlink resources being associated with a second control 5resource set group, both the first set of downlink resources and the second set of downlink 6resources being associated with one or more component carriers of a plurality of component 7carriers used in communications with a user equipment (UE) (figs. 25-29 discloses the mechanism of scheduling downlink data transmissions using multiple downlink resources. Further paragraphs 0408 and 0415 disclose a base station may configure a CORESET with a higher layer parameter TCI-PresentInDCI. In an example, the higher layer parameter TCI-PresentInDCI may be set as “enabled”. The wireless device may receive a DCI in the CORESET of a scheduling component carrier. The DCI may comprise a TCI field. In response to the higher layer parameter TCI-PresentinDCl being set as ‘enabled’, the TCI field in the DCI in the scheduling component carrier may point to one or more activated TCI states (e.g., after receiving the activation command) in a scheduled component carrier or in a DL BWP); 

transmitting, to the UE and on a first component carrier of the plurality of 9component carriers, one or more downlink control information messages scheduling 10downlink data transmissions at the UE, where at least one downlink control information 11schedules two or more downlink data transmissions (Paragraphs 0638, 0642, 0646 discloses the wireless device may receive, via a CORESET group of the plurality of coreset groups, a downlink control information (DCI) comprising resource assignments. Also figs. 25-29 discloses the mechanism of scheduling downlink data transmissions using multiple downlink resources);
and communicating, with the UE, using a first set of parameters associated with 17the first control resource set group and a second set of parameters associated with the second 18control resource set group (Paragraph 0343 discloses a base station may configure a wireless device with one or more DL BWPs in a serving cell. In an example, for a DL BWP of the one or more DL BWPs, the wireless device may be provided by a higher layer signaling with one or more (e.g., 2, 3) control resource sets (CORESETs). For a CORESET of the one or more CORESETs, the base station may provide the wireless device, by a higher layer parameter ControlResourceSet, at least one of: a CORESET index (e.g., provided by higher layer parameter controlResourceSetId), a DMRS scrambling sequence initialization value (e.g., provided by a higher layer parameter pdcch-DMRS-ScramblinglD); a number of consecutive symbols (e.g., provided by a higher layer parameter duration), a set of resource blocks (e.g., provided by higher layer parameter frequencyDomainResources), CCE-to-REG mapping parameters (e.g., provided by higher layer parameter cce-REG-MappingType), an antenna port quasi co-location (e.g., from a set of antenna port quasi co-locations provided by a first higher layer parameter tci-StatesPDCCH-ToAddList and a second higher layer parameter tci-StatesPDCCH-ToReleaseList), and an indication for a presence or absence of a transmission configuration indication (TCI) field for a DCI format (e.g., DCI format 1_1) transmitted by a PDCCH in the CORESET (e.g., provided by higher layer parameter TCI-PresentInDCI).
Kwak don’t disclose transmitting, to the UE, one or more first downlink data transmissions on the 13first set of downlink resources and one or more second downlink data transmissions on the 14second set of downlink resources based at least in part on the one or more downlink control 15information messages.  
In an analogous art, Kim discloses transmitting, to the UE, one or more first downlink data transmissions on the 13first set of downlink resources and one or more second downlink data transmissions on the 14second set of downlink resources based at least in part on the one or more downlink control 15information messages (Paragraph 0364 discloses the UE may receive, from the network side, DCI 1 (e.g., first control information) and Data 1 (e.g., first data) scheduled by corresponding DCI 1 through/using TRP 1 (S1010-1). Further, the UE may receive, from the network side, DCI 2 (e.g., second control information) and Data 2 (e.g., second data) scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2). That is, the network side may transmit, to the UE, DCI 1 and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1010-1). Further, the network side may transmit, to the UE, DCI 2 and Data 2 scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).

Regarding claim 27, claim 27 comprises substantially similar limitations as claimed above in claim 12, comprises an apparatus for wireless communication, comprising:  a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the steps of claim 12. 

Regarding claims 2 and 24, Kwak does not disclose the mechanism of claims 2 and 24.
In an analogous art, Kim discloses wherein receiving the one or more downlink control information messages comprises: receiving, from the base station, a first downlink control information message in a first control resource set of the first control resource set group, the first downlink control information message comprising an indication of the first set of downlink resources (Paragraph 0364 discloses the UE may receive, from the network side, DCI 1 (e.g., first control information) and Data 1 (e.g., first data) scheduled by corresponding DCI 1 through/using TRP 1 (S1010-1)
; and receiving, from the base station, a second downlink control information message in a second control resource set of the second control resource set group, the second downlink control information message comprising an indication of the second set of downlink resources (Paragraph 0364 discloses the UE may receive, from the network side, DCI 2 (e.g., second control information) and Data 2 (e.g., second data) scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2). That is, the network side may transmit, to the UE, DCI 1 and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1010-1). Further, the network side may transmit, to the UE, DCI 2 and Data 2 scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2).

Regarding claims 13 and 28, Kwak does not disclose the mechanism of claims 13 and 28.
In an analogous art, Kim discloses transmit the one or more downlink control information messages are executable by the processor to cause the3apparatus to: transmit, to the UE, a first downlink control information message in a first control resource set of the first control resource set group, the first downlink control6information message comprising an indication of the first set of downlink resources (Paragraph 0364 discloses the UE may receive, from the network side, DCI 1 (e.g., first control information) and Data 1 (e.g., first data) scheduled by corresponding DCI 1 through/using TRP 1 (S1010-1); 
and transmit, to the UE, a second downlink control information message in a second control resource set of the second control resource set group, the second downlink control information message comprising an indication of the second set of downlink resources. (Paragraph 0364 discloses the UE may receive, from the network side, DCI 2 (e.g., second control information) and Data 2 (e.g., second data) scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2). That is, the network side may transmit, to the UE, DCI 1 and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1010-1). Further, the network side may transmit, to the UE, DCI 2 and Data 2 scheduled by corresponding DCI 2 through/using TRP 2 (S1010-2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).
Regarding claims 3 and 25, Kwak discloses wherein determining the first set of downlink  resources and the second set of downlink resources further comprises: determining that the first set of downlink resources associated with the first control resource set group includes first and second subsets of the first set of downlink resources within different component carriers; and determining that the second set of downlink resources associated with the second control resource set group includes first and second subsets of the second set of downlink resources within different component carriers (Paragraphs 0269-0275 discloses a base station may configure a UE with one or more UL and DL BWP pairs. To enable BA on SCells (e.g., in case of CA), a base station may configure a UE at least with one or more DL BWPs (e.g., there may be none in an UL). a subset of a total cell bandwidth of a cell may be referred to as a Bandwidth Part (BWP). A base station may configure a UE with one or more BWPs to achieve a BA. For example, a base station may indicate, to a UE, which of the one or more (configured) BWPs is an active BWP). 


Regarding claims 14 and 29, Kwak discloses wherein determining the first set of downlink 2resources and the second set of downlink resources further comprises: 3determining that the first set of downlink resources associated with the first 4control resource set group includes first and second subsets of the first set of downlink 5resources within different component carriers; and 6determining that the second set of downlink resources associated with the 7second control resource set group includes first and second subsets of the second set of 8downlink resources within different component carriers  (Paragraphs 0269-0275 discloses a base station may configure a UE with one or more UL and DL BWP pairs. To enable BA on SCells (e.g., in case of CA), a base station may configure a UE at least with one or more DL BWPs (e.g., there may be none in an UL). a subset of a total cell bandwidth of a cell may be referred to as a Bandwidth Part (BWP). A base station may configure a UE with one or more BWPs to achieve a BA. For example, a base station may indicate, to a UE, which of the one or more (configured) BWPs is an active BWP). 

Regarding claims 4 and 26, Kwak does not disclose the mechanism of claims 4 and 26.
Kim discloses wherein receiving the one or more downlink control information messages comprises: receiving, from the base station via the first component carrier, a single downlink control information message that comprises an indication of the first control resource set group and the second control resource set group (Paragraph 0164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).

Regarding claims 11 and 22, Kwak discloses combination of parameters (see paragraph 0321). Kim also discloses wherein the first set of parameters, the second set of parameters, or both, comprise: a hybrid automatic repeat request configuration, a physical downlink shared channel scrambling sequence, a cell-specific reference signal rate matching configuration, a transmission configuration indicator state, or any combination thereof  (Paragraphs 0379, 0403, 0405, 0455 discloses parameters  a hybrid automatic repeat request configuration, a physical downlink shared channel scrambling sequence, a cell-specific reference signal rate matching configuration, a transmission configuration indicator state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).
Regarding claims 15 and 30, Kwak does not disclose the mechanism of claims 15 and 30.
Kim discloses wherein transmitting the one or more downlink control information messages comprises: transmitting, to the UE via the first component carrier, a single downlink control information message that comprises an indication of the first control resource set group and the second control resource set group (Paragraph 0164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for transmitting and receiving, by a user equipment (UE) supported by multiple devices including a first device and a second device, data in a wireless communication system may include: receiving, from the first device, first control information, and receiving, from the second device, second control information; receiving data from at least one of the first device or the second device (Abstract, Kim).
Allowable Subject Matter
Claims 5-10 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-8 and 10 are objected as being dependent upon a objected claim 5. Claims 17-19 and 21 are objected as being dependent upon a objected claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2022/0150011 A1) discloses the TRP may be divided according to information (e.g. index) on the CORESET group (or CORESET pool). As an example, when one UE is configured to perform transmission and reception with a plurality of TRPs (or cells), this may mean that a plurality of CORESET groups (or CORESET pools) are configured for one UE. The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.) (Paragraphs 0215)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413